 1   ULRICO S. ROSALES, State Bar No. 139809
     Email: rrosales@wsgr.com
 2   MEAGHAN SNYDER, State Bar No. 279392
     Email: msnyder@wsgr.com
 3   WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
 4   650 Page Mill Road
     Palo Alto, CA 94304-1050
 5   Telephone: (650) 493-9300
     Facsimile: (650) 565-5100
 6
     Attorneys for Plaintiff
 7   CUTERA, INC.

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10   CUTERA, INC.,                                      )    CASE NO.: 2:20-CV-00235-KJM-DB
                                                        )
11                  Plaintiff,                          )    PLAINTIFF’S EX PARTE
                                                        )    APPLICATION FOR TEMPORARY
12          v.                                          )    RESTRAINING ORDER AND
                                                        )    ORDER TO SHOW CAUSE RE:
13   LUTRONIC AESTHETICS, INC., and                     )    PRELIMINARY INJUNCTION AND
     Does 1-20.                                         )    FOR ORDER RE PRESERVATION
14                                                      )    OF EVIDENCE
                    Defendants.                         )
15                                                      )
                                                        )    Before: The Hon. Kimberly J. Mueller
16                                                      )    Magistrate Judge Deborah Barnes
                                                        )
17                                                      )    Complaint Filed: January 31, 2020
                                                        )    Jury Trial Demanded
18                                                      )
                                                        )
19                                                      )
                                                        )
20                                                      )

21   To Defendant Lutronic Aesthetics, Inc. (“Lutronic”) and its attorneys of record:
22          Plaintiff Cutera Inc. (“Cutera”) hereby gives notice that on February 20, 2020, or as soon
23   thereafter as the matter may be heard before the Honorable Kimberly J. Mueller in Courtroom 3
24   of the United States Courthouse located at Robert T. Matsui United States Courthouse, 501 I
25   Street, Sacramento, CA 95814, Cutera will, and hereby does, move the Court for a temporary
26   restraining order, order to show cause, and an order preserving evidence against Lutronic.
27

28
     PLAINTIFF’S EXPARTE APPLICATION AND                                                   11396642_1.docx
                                                      -1-
     MOTION FOR TRO; ORDER TO SHOW CAUSE
     RE: PRELIMINARY INJUNCTION; AND
     ORDER FOR PRESERVATION
     CASE NO. 2:20-CV-00235-KJM-DB
 1          Pursuant to Federal Rules of Civil Procedure 65, Cutera respectfully requests the Court to

 2   enter a narrowly tailored temporary restraining order as set forth in the [Proposed] Temporary

 3   Restraining Order and Order to Show Cause submitted herewith. No prior injunctive relief has

 4   been requested or granted in this matter.

 5          I.      Application for a Temporary Restraining Order

 6          Cutera’s application for a temporary restraining order and preliminary injunctive relief is

 7   made on the basis that: (1) there is a substantial likelihood that Cutera will succeed on the merits

 8   of its claims against Defendants for unlawful misappropriation of trade secrets; (2) absent the

 9   issuance of a temporary restraining order Cutera will suffer immediate and irreparable injury,

10   and such injuries substantially outweigh any injuries to Defendant that may result from granting

11   this motion; and (3) this order serves, and is not contrary to, the public interest.

12          Specifically, Cutera requests that the Court issue an Order, pending the hearing on the

13   Order to Show Cause, that Defendant and all of its affiliates, officers, directors, shareholders,

14   and employees (including the Former Cutera Employees, as defined in the Cutera’s application)

15   are:

16          1.      Defendant is PROHIBITED from employing former Cutera employees Larry

17   Laber, John Yannocone, Jonathan Baker and Jina Kim (the “Former Cutera Employees”) in any

18   sales or marketing role involving the sale or marketing of Lutronic products or services that

19   compete with any actual Cutera products or services, or those Cutera had under development, or

20   reasonably contemplated during the Former Cutera Employees’ employment with Cutera;

21          2.        Defendant is ENJOINED AND RESTRAINED from, personally or through any

22   other person, hiring, or directly or indirectly encouraging, inducing, recruiting, soliciting, or

23   taking any other action that is intended to encourage, induce, recruit, or solicit, any sales or

24   marketing persons employed by Cutera since November 1, 2019, to leave his, her, or its

25   employment or service with Cutera, or to take away Cutera employees, contractors, consultants,

26   or other similar service providers to accept employment, or enter into any consulting

27   arrangement, with Lutronic;

28
     PLAINTIFF’S EXPARTE APPLICATION AND                                                        11396642_1.docx
                                                        -2-
     MOTION FOR TRO; ORDER TO SHOW CAUSE
     RE: PRELIMINARY INJUNCTION; AND
     ORDER FOR PRESERVATION
     CASE NO. 2:20-CV-00235-KJM-DB
 1          3.      Defendant is ENJOINED AND RESTRAINED from, for the benefit of Lutronic

 2   or otherwise, directly or indirectly, obtaining, retaining, using, transmitting, disseminating, or

 3   disclosing, or attempting to obtain, retain, use, transmit, disseminate, or disclose, any Cutera

 4   confidential, proprietary, or trade secret information, including any Cutera product, customer

 5   (actual or potential), sales, marketing, or pricing information (“Trade Secret Information”);

 6          4.      Defendant is ENJOINED AND RESTRAINED from, directly or indirectly,

 7   soliciting for the purpose of conducting business, any Cutera actual or potential customer with

 8   whom any of the Former Cutera Employees had business contact or communications, or called

 9   upon, during one (1) year period prior to date of this Order;

10          5.      Defendant is REQUIRED to identify all desktop and laptop computers, internal

11   and external hard drives, USB storage devices, “flash drives,” “thumb drives,” memory cards,

12   non-commercial read/writable optical media (including CD-ROMs and DVD-ROMs), cloud

13   storage (including iCloud and DropBox) accounts, personal email accounts, tablet devices

14   (including iPads), and smart phones (collectively “Media”), belonging to or in the Former Cutera

15   Employees’ possession, custody, or control that (a) have been used by the Former Cutera

16   Employees during the two year period prior to the entry of this Order to perform business or

17   services for Cutera; (b) have been used by the Former Cutera Employees to perform business or

18   services for Lutronic; or (c) that Lutronic, in good faith, believes contain any Cutera Trade

19   Secret Information (together the “Identified Media”);

20          6.      Defendant is REQUIRED to produce, within three (3) business days of this Order,

21   the Identified Media to Cutera or allow Cutera’s agents, including independent computer

22   forensic experts, to forensically preserve and mirror/image said Identified Media (the mirrored

23   data shall be maintained by Cutera’s counsel as highly confidential – Attorneys’ Eyes Only until

24   such time as the Court designates any portion thereof);

25          7.      Defendant is REQUIRED to identify all passwords and processes necessary to

26   obtain access to any operating system, database, server, software, file, or storage location

27   (including on-line or “cloud” storage) for said Identified Media

28
     PLAINTIFF’S EXPARTE APPLICATION AND                                                       11396642_1.docx
                                                        -3-
     MOTION FOR TRO; ORDER TO SHOW CAUSE
     RE: PRELIMINARY INJUNCTION; AND
     ORDER FOR PRESERVATION
     CASE NO. 2:20-CV-00235-KJM-DB
 1           8.     Defendant is REQUIRED within three (3) business days, to the extent Defendant

 2   has not already done so, to return to Cutera any and all Cutera materials containing Cutera Trade

 3   Secret Information, in its possession, custody, or control, including, but not limited to, whether

 4   original or duplicate, emails, documents, records, files that the Former Cutera Employees

 5   removed, obtained, or otherwise derived from Cutera’s offices or current or former employees or

 6   contractors of Cutera, and including information pertaining to Cutera’s products, customers,

 7   sales or marketing activities.

 8           II.    Order To Show Cause Why This Court Should Not Issue Preliminary
                    Injunction.
 9
             Cutera requests that Defendant be ordered to appear before this Court, at a date, time and
10
     place to be set, to show cause why the Court should not issue a Preliminary Injunction ordering
11
     that:
12
             1.     Defendant and all of its affiliates, officers, directors, shareholders, and employees
13
     (including the Former Cutera Employees, as defined in the Cutera’s application and motion)
14
     (together, “Defendant”) is PROHIBITED from employing former Cutera employees Larry
15
     Laber, John Yannocone, Jonathan Baker and Jina Kim (the “Former Cutera Employees”) in any
16
     sales or marketing role involving the sale or marketing of Lutronic products or services that
17
     compete with any actual Cutera products or services, or those Cutera had under development, or
18
     reasonably contemplated during the Former Cutera Employees’ employment with Cutera;
19
             2.       Defendant is ENJOINED AND RESTRAINED from, personally or through any
20
     other person, hiring, or directly or indirectly encouraging, inducing, recruiting, soliciting, or
21
     taking any other action that is intended to encourage, induce, recruit, or solicit, any sales or
22
     marketing persons employed by Cutera since November 1, 2019, to leave his, her, or its
23
     employment or service with Cutera, or to take away Cutera employees, contractors, consultants,
24
     or other similar service providers to accept employment, or enter into any consulting
25
     arrangement, with Lutronic;
26
             3.     Defendant is ENJOINED AND RESTRAINED from, for the benefit of Lutronic
27
     or otherwise, directly or indirectly, obtaining, retaining, using, transmitting, disseminating, or
28
     PLAINTIFF’S EXPARTE APPLICATION AND                                                        11396642_1.docx
                                                        -4-
     MOTION FOR TRO; ORDER TO SHOW CAUSE
     RE: PRELIMINARY INJUNCTION; AND
     ORDER FOR PRESERVATION
     CASE NO. 2:20-CV-00235-KJM-DB
 1   disclosing, or attempting to obtain, retain, use, transmit, disseminate, or disclose, any Cutera

 2   confidential, proprietary, or trade secret information, including any Cutera product, customer

 3   (actual or potential), sales, marketing, or pricing information (“Trade Secret Information”);

 4          4.      Defendant is ENJOINED AND RESTRAINED from, directly or indirectly,

 5   soliciting for the purpose of conducting business, any Cutera actual or potential customer with

 6   whom any of the Former Cutera Employees had business contact or communications, or called

 7   upon, during one (1) year period prior to date of this Order;

 8          5.      Defendant is REQUIRED to identify all desktop and laptop computers, internal

 9   and external hard drives, USB storage devices, “flash drives,” “thumb drives,” memory cards,

10   non-commercial read/writable optical media (including CD-ROMs and DVD-ROMs), cloud

11   storage (including iCloud and DropBox) accounts, personal email accounts, tablet devices

12   (including iPads), and smart phones (collectively “Media”), belonging to or in the Former Cutera

13   Employees’ possession, custody, or control that (a) have been used by the Former Cutera

14   Employees during the two year period prior to the entry of this Order to perform business or

15   services for Cutera; (b) have been used by the Former Cutera Employees to perform business or

16   services for Lutronic; or (c) that Lutronic, in good faith, believes contain any Cutera Trade

17   Secret Information (together the “Identified Media”);

18          6.      Defendant is REQUIRED to produce, within three (3) business days of this Order,

19   the Identified Media to Cutera or allow Cutera’s agents, including independent computer

20   forensic experts, to forensically preserve and mirror/image said Identified Media (the mirrored

21   data shall be maintained by Cutera’s counsel as highly confidential – Attorneys’ Eyes Only until

22   such time as the Court designates any portion thereof);

23          7.      Defendant is REQUIRED to identify all passwords and processes necessary to

24   obtain access to any operating system, database, server, software, file, or storage location

25   (including on-line or “cloud” storage) for said Identified Media;

26          8.      Defendant is REQUIRED within three (3) business days, to the extent Defendant

27   has not already done so, to return to Cutera any and all Cutera materials containing Cutera Trade

28
     PLAINTIFF’S EXPARTE APPLICATION AND                                                      11396642_1.docx
                                                       -5-
     MOTION FOR TRO; ORDER TO SHOW CAUSE
     RE: PRELIMINARY INJUNCTION; AND
     ORDER FOR PRESERVATION
     CASE NO. 2:20-CV-00235-KJM-DB
 1   Secret Information, in its possession, custody, or control, including, but not limited to, whether

 2   original or duplicate, emails, documents, records, files that the Former Cutera Employees

 3   removed, obtained, or otherwise derived from Cutera’s offices or current or former employees or

 4   contractors of Cutera, and including information pertaining to Cutera’s products, customers,

 5   sales or marketing activities.Ex parte relief is appropriate and necessary in the instance because

 6   Cutera is likely to prevail on the merits of his allegations that Lutronic and its employees are

 7   misappropriating and threaten to misappropriate Cutera’s trade secrets. Unless Defendant is

 8   enjoined Cutera will suffer immediate and irreparable injury. The balancing of equities tips in

 9   favor of Cutera, a California business, r seeking to enforce rights under the referenced trade

10   secret statutes. Such an order is in the public interest, as it vindicates strong public policies of

11   California and Federal trade secret laws, and the law of unfair competition.

12           III.   Evidence Preservation Order

13           To ensure that key evidence is not destroyed prior to an adjudication or other resolution

14   of this action, Cutera requests that the Court issue an Order that Defendant shall retain and

15   preserve all documents relating to this action (including, but not limited to, all electronic

16   communications), and shall be prohibited from destroying or modifying any evidence relating to

17   this action.

18           This Application and Motion is based on this Notice, the Memorandum of Points and

19   Authorities filed in support thereof, the Declarations of Shelby Eckerman and Kevin Clarke and

20   their exhibits, the Proposed Order filed herewith, the Complaint on file in this case, and such

21   further papers, evidence, and arguments as may be submitted to the Court.

22

23

24

25

26

27   ///

28
     PLAINTIFF’S EXPARTE APPLICATION AND                                                        11396642_1.docx
                                                         -6-
     MOTION FOR TRO; ORDER TO SHOW CAUSE
     RE: PRELIMINARY INJUNCTION; AND
     ORDER FOR PRESERVATION
     CASE NO. 2:20-CV-00235-KJM-DB
 1          Cutera, through its counsel, gave notice to Defendant of this application by phone

 2   message and via email on February 19, 2020 at 10:01 a.m. of its intention to file this Ex Parte

 3   Application and Motion. Defendant has informed Plaintiff that it intends to file an opposition

 4   brief. Plaintiff requests oral argument in support of the Motion and estimates Plaintiff needs 30

 5   minutes for oral argument and a total hearing time of 45 minutes.

 6

 7   Dated: February 20, 2020                          WILSON SONSINI GOODRICH & ROSATI
                                                       Professional Corporation
 8

 9
                                                       By: __/s/ Ulrico S. Rosales________________
10                                                               Ulrico S. Rosales
                                                                 Meaghan Snyder
11
                                                       Attorneys for Plaintiff
12                                                     CUTERA, INC.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PLAINTIFF’S EXPARTE APPLICATION AND                                                    11396642_1.docx
                                                      -7-
     MOTION FOR TRO; ORDER TO SHOW CAUSE
     RE: PRELIMINARY INJUNCTION; AND
     ORDER FOR PRESERVATION
     CASE NO. 2:20-CV-00235-KJM-DB
